Name: Commission Regulation (EC) No 2532/94 of 19 October 1994 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 94 Official Journal of the European Communities No L 269/21 COMMISSION REGULATION (EC) No 2532/94 of 19 October 1994 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency Whereas the Management Committee for Oils and Fats did not deliver an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 3179/93 (2), and in parti ­ cular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3), as amended by Regulation (EEC) No 2203/90 (4), provides that olive oil held by the interven ­ tion agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Italian intervention agency holds certain quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (*), as last amended by Regulation (EEC) No 3818/85 (*), laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas in the present situation of the market in virgin olive oil where supply is low compared with demand and in order to provide the greatest possible number of opera ­ tors with minimum supplies for their immediate needs, it should be stipulated that an operator may only submit tenders up to a given quantity ; Whereas special rules must be laid down to ensure that the operations are properly carried out and monitored ; Whereas to that end the Member States must provide for all additional measures compatible with the provisions in force to ensure that the operation takes place smoothly and that the Commission is kept informed ; Whereas the monitoring arrangements should accordingly be supplemented by the possibility of a sample being taken in the presence of both parties ; Article 1 1 . The Italian intervention agency, 'Ente di Stato per gli interventi nel mercato agricolo', hereinafter referred to as 'EIMA', shall open an . invitation to tender in accor ­ dance with the provisions of this Regulation and of Regu ­ lation (EEC) No 2960/77 for the sale on the Community market of approximately 30 000 tonnes of virgin olive oil, the quality of which is detailed in the notice of invitation to tender in accordance with Article 5 of Regulation (EEC) No 2960/77. 2. EIMA shall forward to the Commission before 25 October 1994 the list of the lots it intends to put up for sale and their storage locations. At the request of the Commission during the following three days EIMA shall replace certain lots as required by the Commission. Article 2 The notice of invitation to tender shall be published on 3 November 1994. Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of EIMA, via Palestro 81 , 1-00185 Rome. A copy of the notice of invitation to tender shall be sent without delay to the Commission. Article 3 The tenders must reach EIMA at the central office, via Palestro 81 , 1-00185 Rome not later than 2 p.m. (local time) on 22 November 1994. Tenders shall be admissible only if submitted by a natural or legal person who exercises an activity in the olive oil sector and is entered in that status as at 31 December 1993 in a public register of a Member State . No tenderer may submit a tender for a quantity in excess of 1 000 tonnes. (2) OJ No L 285, 20 . 11 . 1993, p. 9 . (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (3) OJ No L 331 , 28 . 11 . 1978, p . 13 . (4) OJ No L 201 , 31 . 7. 1990, p . 5 . o OJ No L 348 , 30 . 12. 1977, p . 46. 6) OJ No L 368 , 31 . 12. 1985, p . 20 . No L 269/22 Official Journal of the European Communities 20 . 10 . 94 intervention agency, the successful tenderer and the storage agency shall take a reference sample and analyse that sample using the methods referred to in Article 2 (4) (a) and (b) of Commission Regulation (EEC) No 3472/85 0). (a) Where the final results of the analysis of the sample indicate a difference between the quality of the olive oil to be removed and the quality as described in the notice of invitation to tender, but that the oil is olive oil as referred to in point 1 of the Annex to Regula ­ tion 136/66/EEC, the following provisions shall apply : (i) the intervention agency shall, that same day, inform the Commission thereof in accordance with Annex I as well as the storer and the successful tenderer ; (ii) the successful tenderer may :  either agree to take over the lot with its quality as established,  or refuse to take over the lot in question notwithstanding the declaration made in accor ­ dance with Article 7 (6) (b) of Regulation (EEC) No 2960/77. In that case, the successful tenderer shall , that same day, inform the inter ­ vention agency and the Commission thereof in accordance with Annex II. Once these formalities have been completed, he shall immediately be released from all his obligations relating to the lot in question, including the securities . (b) Where the final results of the analysis of the sample indicate that the oil is other than olive oil as referred to in point 1 of the Annex to Regulation 136/66/EEC : -  the intervention agency shall, that same day, inform the Commission thereof in accordance with Annex I, as well as the storer and the successful tenderer,  the successful tenderer shall give official notice, that same day, to the intervention agency of the impossibility of taking over the lot in question and shall inform the Commission thereof, that same day, in accordance with Annexes I and II. Once these formalities have been completed, he shall immediately be released from all his obligations relating to the lot in question, including the secu ­ rities. Article 4 1 . With regards to lampante virgin olive oil , tenders shall be submitted for oil of 3 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :  up to 3 ° acidity : increase of ECU 0,32 for each tenth of a degree of acidity below 3 ° ,  above 3 ° acidity : reduction of ECU 0,32 for each tenth of a degree of acidity above 3 ° . Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders, EIMA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale. Article 6 The minimum selling price per 100 kilogramms of oil shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the 10th working day after the expiry of each final date laid down for the submission of tenders. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by EIMA not later than the fifth working day after the date of notification of the deci ­ sion referred to in Article 6. EIMA shall supply the agencies responsible for storage with a list of the lots remaining unsold. Article 8 The oil shall not be withdrawn before 1 December 1994. The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be ECU 18 per 100 kilograms. Article 9 The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be ECU 3 per 100 kilogramms. Article 10 Without prejudice to Article 11 ( 1 ) and (2) of Regulation (EEC) No 2960/77, before the lot awarded is removed, the Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 333, 11 . 12. 1985, p. 5. 20. 10 . 94 Official Journal of the European Communities No L 269/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I The only numbers to be used in Brussels are (DG VI-C-4, for the attention of Messrs Albani/Petchame) :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  fax : 296 60 09. ANNEX II Communication of refusal of lots under the invitation to tender for the sale of 30 000 tonnes of olive oil held by the Italian intervention agency  Name of successful tenderer :  Date of award of contract :  Date of refusal of lot by successful tenderer : Lot Quantity Address Reason for refusal No in tonnes of warehouse to take over